DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2018 was filed after the mailing date of the Application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 13, 2018.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed February 18, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims, drawings and specification are entered.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.
Applicant is strongly advised in preparing the response to this action to consider the art not relied upon in the rejection but cited by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed February 18, 2021, with respect to claim 21 rejection under 35 U.S.C. § 101 as being directed to nonstatutory subject matter have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 101 of the claim 21 has been withdrawn. 

Applicant’s arguments, see Remarks pages 8-9, filed February 18, 2021, with respect to claims 1-23, 26 and 27 rejection under 35 U.S.C. § 112(b) as being indefinite have been fully considered and are persuasive in view of the amendments and claims cancellation.  The rejection under 35 U.S.C. § 112(b) of claims 1, 4-7, and 10-21 has been withdrawn. 

Applicant's arguments see Remarks pages 9-14 filed February 18, 2021 with respect to rejection of claims 1-2, 4-6, 13, 16, 19-20, and 26-27 under 35 U.S.C. §102(a)(1) as being anticipated by Wittenberg, et al. (U.S. Patent Application Publication 2005/0128136A1 hereinafter  "Wittenberg"); claims 3 and 21 under 35 U.S.C. § 102(a)(1) as being anticipated by or, in the alternative, under U.S.C. § 103 as obvious over Wittenberg; claims 7, 9-12, and 18-19 under U.S.C. § 103 as being unpatentable over Wittenberg in view of Zahalka, et al. (U.S. Patent 2952848A hereinafter "Zahalka"); claims 7, 9-12, and 18-19 under U.S.C. § 103 as being unpatentable over Wittenberg in view of Kelly, et al. (U.S. Patent Application Publication 2008/0018523A1 hereinafter "Kelly"); claim 14 under U.S.C. § 103 as being unpatentable over Wittenberg in view of Zahalka and further in view of Kelly; claim 15 under U.S.C. § 103 as being unpatentable over Wittenberg fails to teach or suggest the features of independent claims 1 and 20”. Examiner respectfully disagrees. Applicant relies upon differences in the intended use of the Art and claimed inventions and particular capabilities of Wittenberg in contrast with Instant application. Applicant further attacks the references individually by arguing the features of the references that Examiner does not rely upon in the rejection. 

In response to applicant's argument that the structure of Wittenberg is substantially different, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The UAV of Wittenberg cannot simulate targets having lower radar reflectivity than that of the UAV or traveling at speeds or locations different from that of the UAV”; “the virtual target being simulated is positioned behind the radar stimulating aircraft relative to the radar being tested. Any changes in speed, acceleration, azimuth or elevation of the virtual target therefore require significantly smaller corresponding changes of the radar simulating aircraft relative to the radar system, thus requiring correspondingly lower radar stimulator aircraft agility than that of the virtual target”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant’s submission that “Wittenberg fails to disclose at least the feature of varying the delay between a radar signal being received and the synthetic radar echo being transmitted to control the distance of a virtual target from the radar system as presently claimed. There is no incentive to one of ordinary skill in the art to modify Wittenberg to include this feature as presently claimed” does not sufficiently rebut the reasons to combine recited features for example from Zahalka as presented for the original claim 9 rejection in the previous Office Action. The subject matter of the cancelled claim 9 is included into the amended claims 1 and 20. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least the reasons presented above the rejections based on the Art presented in previous Office Action are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 10-13, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg in view of Zahalka.
Regarding claim 1, Wittenberg teaches a method of stimulating a radar system using a radar stimulator aircraft (Wittenberg paragraph [0001]: “a system and method for radar detection and calibration, and more particularly a radar detection and calibration system and method utilizing an unmanned air vehicle (UAV) as a calibration target”) comprising: receiving information at the radar stimulator aircraft for causing the radar stimulator aircraft to stimulate the radar system in a user specified manner by simulation of at least one radar target from the a perspective of the radar system (Wittenberg paragraph [0014]: “The calibration device 24 is in communication with the calibration target 22 and is configured to receive signals from the position device 42 defining the actual position at a given time of the calibration target 22”), process may be repeated using the signal augmentation device 44 at various levels of radar cross-section augmentation to simulate targets of various sizes and configurations, and to determine the true radar range of the radar system for such targets” - target being different from the radar simulator aircraft);
monitoring at the radar stimulator aircraft a position of an onboard unit radar antenna thereof relative to at least one antenna of the radar system (Wittenberg paragraph [0012]: “The calibration target 22 is preferably a UAV, such as the BOEING SCAN EAGLE™, although any suitable UAV may be used. The UAV includes a control system 40 adapted to navigate the UAV, and a position device 42 adapted to provide an actual position of the UAV at any given time”); and 
based on the received information, the radar stimulator aircraft controlling a flight of the radar stimulator aircraft and an emission of synthetic radar echoes by the radar stimulator aircraft thereby to stimulate the radar system with the at least one simulated radar target in the user specified manner (Wittenberg paragraph [0012]: “The calibration device 24 is also in communication with the signal augmentation device 44 and is configured to select a desired level of augmentation for the electronics of the augmentation device to replicate the radar cross-sections of actual targets having greater radar cross-sections than the calibration target without augmentation. The calibration device 24 also is in communication with the radar system 26 to receive a sensed position of the calibration target 22, and is configured to detect variances between the actual position received from the position device 42 and the sensed position received from the radar system 26”).
Wittenberg does not teach the monitored position of the onboard radar antenna and the radar stimulator controls a delay between a radar signal being received from the radar system by the onboard radar antenna and a synthetic radar echo being emitted from the onboard radar antenna to control a radial distance of the at least one simulated radar target from the perspective of the radar system.
Zahalka teaches the monitored position of the onboard radar antenna (Zahalka column 1 lines 55-68: “Radar antenna 4 is carried by a shaft 5 rotatively mounted in a. support 6 and is angularly offset from the axis of shaft 5 as indicated by lines 7 and 7' in Figure 1 wherein line 7 .represents the centerline of shaft 5 and 7' represents the energy transmitting centerline of the antenna. Thus, by rotating shaft 5, the RF energy transmitted through antenna 4 is caused to produce a conical beam pattern. Rotation of shaft 5 is accomplished by operating spin motor 8 which is suitably mounted on support 6 and mechanically connected to the shaft through suitable gearing 9. The instantaneous position of the beam of electrical energy transmitted -through antenna 4 is ascertained”) and the radar stimulator controls a delay between a radar signal being received from the radar system by the onboard radar antenna and a synthetic radar echo being emitted from the onboard radar antenna to control a radial distance of the at least one simulated radar target from the perspective of the radar system (Zahalka column 3 lines 1-5: “by varying the time delay of the multivibrator, through rotation of shaft 35, the control pulses from blocking oscillator 32 may be caused to appear at any desired time after the start of the pulses of electrical energy transmitted by the radar system”; column 4 lines 15-19: “Thus, a moving target can be simulated by using some of the radar antenna output to produce a signal having the above described characteristics and transmitting the same to the radar set. Such a signal is produced by variable delay 28, amplitude modulator 40, and variable phase shifter 34, respectively”; column 4 lines 27-32: “Since the output of the amplifier 42 is a series of pulses having the same repetition rate as the output of the radar antenna, the delay of the pulses with respect to the antenna output may be varied by varying the setting of the multivibrator, thereby simulating pulses from a target changing in range”; Examiner asserts Zahalka teaches “a synthetic radar echo” at least in the section of column 5 lines 11-15 and 17-25: “A portion of the RF energy is picked up by antenna 2 of the target course generator and employed therein as previously described to produce a pulsed output that is radiated from antenna 2 and picked up by radar antenna 4 ,as simulated echo pulses” and “Then at a subsequent time, When it is desired to test the calibration of the radar system, the target course generator is again arranged adjacent radar antenna 4 as herinbefore described and is caused to generate an imaginary target moving in range azimuth and elevation along the same path as before by controlling the rotation of shafts 35 and 36 in the same manner through the operation of motor 49”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of stimulating a radar system taught by Wittenberg to include monitoring antenna position and controlling a delay between a radar signal being received from the radar system by the onboard radar antenna and a 

Regarding claim 4, Wittenberg and Zahalka teach claimed invention as shown above for the claim 1, Wittenberg further teaches the radar stimulator aircraft causes the simulation of a user specified target scenario or a plurality of target scenarios from the perspective of a radar system that is to be stimulated or a plurality of radar systems that are to be stimulated (Wittenberg paragraph [0015]: “A UAV is programmed to navigate in accordance with a predetermined flight plan that takes it on a course that extends between a radar system's non-detection zones and detection. As the UAV flies the predetermined course, the system of the invention detects the position of the UAV upon the radar system detecting the UAV at the radar system's maximum radar range, whereby the UAV's actual position at the radar system's maximum radar range is the true radar range under existing atmospheric conditions”). 

Regarding claim 5, Wittenberg and Zahalka teach claimed invention as shown above for the claim 4, Wittenberg further teaches the user specified target scenario or plurality of target scenarios is a user-programmed scenario or plurality of scenarios (Wittenberg paragraph [0017]: “In accordance with this application, the UAV is programmed to fly in the detection zone 30, and the radar system operator uses the radar system 26 to determine a sensed position of the UAV”).

Regarding claim 6, Wittenberg and Zahalka teach claimed invention as shown above for the claim 1, Wittenberg further teaches the radar stimulator aircraft causes the simulation in the user specified manner without requiring user intervention after receiving the information at the radar stimulator aircraft (Wittenberg paragraph [0017]: “In accordance with this application, the UAV is programmed to fly in the detection zone 30, and the radar system operator uses the radar system 26 to determine a sensed position of the UAV” no intervention of “the radar system operator” in the simulation is required by Wittenberg, thus he is silent about any intervention after receiving the information).

In regards of claim 7 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 1, Wittenberg further teaches the radar stimulator aircraft changes its bearing and/or elevation relative to said at least one antenna of the radar system (Wittenberg paragraph [0015]: “A UAV is programmed to navigate in accordance with a predetermined flight plan”).
Wittenberg does not teach change the bearing and/or elevation of the at least one simulated radar target to simulate target motions having tangential components.
Zahalka teaches change the bearing and/or elevation of the at least one simulated radar target to simulate target motions having tangential components (Zahalka column 3, lines 62-66: “continuously and at the desired rate so as to produce the effect of a target moving in range, azimuth and elevation along a prescribed path which may be accurately reproduced by the target course generator at any time”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the method of stimulating a radar system taught in combination by Wittenberg and Zahalka to include change the bearing and/or elevation of the at least one simulated radar target of Zahalka in order to “simulate targets of various sizes and configurations” (Wittenberg paragraph [0015]). As in the method of stimulating the radar taught by Wittenberg and Zahalka, it is within the capabilities of one of ordinary skill in the art to change the bearing and/or elevation of the at least one simulated radar target with the predicted result simulating targets of various sizes and configurations as needed in Wittenberg.

In regards of claim 10 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 1. 
Wittenberg does not teach the radar stimulator aircraft controls delays between radar signals being received from the radar system and synthetic radar echoes being emitted, each delay representing a signal propagation period for the radar signal to transit from the position of the radar stimulator aircraft to the at least one simulated radar target  
Zahalka teaches the radar stimulator aircraft controls delays between radar signals being received from the radar system and synthetic radar echoes being emitted, each delay representing a signal propagation period for the radar signal to transit from the position of the radar stimulator aircraft to the at least one simulated radar target and reflect back to the position of the radar stimulator aircraft, to simulate motions of the at least one simulated radar target having radial components from the perspective of the radar system (Zahalka column 4 lines 15-20, 27-32: “Thus, a moving target can be simulated by using some of the radar antenna output to produce a signal having the above described characteristics and transmitting the same to the radar set. Such a signal is produced by variable delay 28, amplitude modulator 40, and variable phase shifter 34, respectively”; “Since the output of the amplifier 42 is a series of pulses having the same repetition rate as the output of the radar antenna, the delay of the pulses 30 with respect to the antenna output may be varied by varying the setting of the multivibrator, thereby simulating pulses from a target changing in range”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the method of stimulating a radar system taught in combination by Wittenberg and Zahalka to include simulating motions of the at least one simulated radar target by changing the delay of the synthetic radar echoes signal as taught by Zahalka in order to detect “the radar's true range based upon the 

In regards of claim 11 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 1, Wittenberg further teaches the radar stimulator aircraft changes its radial distance relative to said at least one antenna of the radar system (Wittenberg Paragraph [0015]: “As the UAV flies the predetermined course, the system of the invention detects the position of the UAV”).
Wittenberg does not teach the radar stimulator aircraft optionally in addition to controlling delays between radar signals being received from the radar system and synthetic radar echoes being emitted, to control the radial distance of the at least one simulated radar target from the perspective of the radar system to simulate motion of the at least one simulated radar target having radial components from the perspective of the radar system.
Zahalka teaches the radar stimulator aircraft optionally in addition to controlling delays between radar signals being received from the radar system and synthetic radar echoes being emitted, to control the radial distance of the at least one simulated radar target from the perspective of the radar system to simulate motion of the at least one Thus, a moving target can be simulated by using some of the radar antenna output to produce a signal having the above described characteristics and transmitting the same to the radar set. Such a signal is produced by variable delay 28, amplitude modulator 40, and variable phase shifter 34, respectively”; “Since the output of the amplifier 42 is a series of pulses having the same repetition rate as the output of the radar antenna, the delay of the pulses 30 with respect to the antenna output may be varied by varying the setting of the multivibrator, thereby simulating pulses from a target changing in range”; Examiner asserts Zahalka teaches “a synthetic radar echo” at least in the section of column 5 lines 11-15 and 17-25: “A portion of the RF energy is picked up by antenna 2 of the target course generator and employed therein as previously described to produce a pulsed output that is radiated from antenna 2 and picked up by radar antenna 4 ,as simulated echo pulses” and “Then at a subsequent time, When it is desired to test the calibration of the radar system, the target course generator is again arranged adjacent radar antenna 4 as herinbefore described and is caused to generate an imaginary target moving in range azimuth and elevation along the same path as before by controlling the rotation of shafts 35 and 36 in the same manner through the operation of motor 49”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the method of stimulating a radar system taught in combination by Wittenberg and Zahalka to include simulating motions of the at least one simulated radar target by changing the delay of the synthetic radar echoes 

In regards of claim 12 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 11. 
Wittenberg further teaches the radar stimulator aircraft controls the power of the synthetic radar echoes emitted based on changes in its radial distance relative to said at least one antenna of the radar system, for controlling a radar cross section of the at least one simulated radar target from the perspective of the radar system (Wittenberg paragraph [0005]: “the detection and calibration system generally comprises a calibration target and a calibration device. In accordance with a preferred embodiment of the invention, the calibration target comprises a UAV, a position device and a signal augmentation device. The position device is adapted to determine an actual position of the UAV at a given time, and the signal augmentation device is adapted to augment the radar cross-section of the target. The calibration device is in communication with the calibration target and a radar system, and is adapted to receive actual position parameter signals from the calibration target defining the actual position of the calibration target and sensed position parameter signals from the radar system defining the sensed position of the calibration target”; paragraph [0014]: “The calibration device 24 is in communication with the calibration target 22 and is configured to receive signals from the position device 42 defining the actual position at a given time of the calibration target 22. The calibration device 24 is also in communication with the signal augmentation device 44 and is configured to select a desired level of augmentation for the electronics of the augmentation device to replicate the radar cross-sections of actual targets”).

Regarding claim 13, Wittenberg and Zahalka teach claimed invention as shown above for the claim 1, Wittenberg further teaches the radar stimulator aircraft controls the power of the synthetic radar echoes emitted based on the user specified target scenario and changes in the distance between the radar stimulator aircraft and said at least one antenna of the radar system, for controlling the size of the radar cross section and radar signal propagation conditions for the at least one simulated radar target from the perspective of the radar system (Wittenberg paragraph [0013]: “When electronically implemented, the radar signal is electronically amplified to a desired level and transmitted as the return signal which is interpreted by the radar system as a calibration target having an augmented radar cross-section”).

Regarding claim 16, Wittenberg and Zahalka teach claimed invention as shown above for the claim 1, Wittenberg further teaches the radar stimulator aircraft When electronically implemented, the radar signal is electronically amplified to a desired level and transmitted as the return signal which is interpreted by the radar system as a calibration target having an augmented radar cross-section”).

In regards of claim 18 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 1. 
Wittenberg does not teach the radar stimulator aircraft monitoring the orientation of said onboard radar antenna thereof and additionally using the monitored orientation to control its flight and direct the emission of radar signals thereby to stimulate the radar system in the user specified manner.
Zahalka teaches the radar stimulator aircraft monitoring the orientation of said onboard radar antenna thereof (Zahalka column 1 lines 55-68: “Radar antenna 4 is carried by a shaft 5 rotatively mounted in a. support 6 and is angularly offset from the axis of shaft 5 as indicated by lines 7 and 7' in Figure 1 wherein line 7 .represents the centerline of shaft 5 and 7' represents the energy transmitting centerline of the antenna. Thus, by rotating shaft 5, the RF energy transmitted through antenna 4 is caused to produce a conical beam pattern. Rotation of shaft 5 is accomplished by operating spin motor 8 which is suitably mounted on support 6 and mechanically connected to the shaft through suitable gearing 9. The instantaneous position of the beam of electrical energy transmitted -through antenna 4 is ascertained”) and additionally using the monitored orientation to control its flight and direct the emission of radar signals thereby to stimulate the radar system in the user specified manner (Zahalka column 3 lines 49-53: “energy to pass only in the direction of the arrow 52, and on to antenna 2 where the energy is directed towards radar antenna 4 so that it may be picked up as a simulated echo pulse from an imaginary target”; lines 6064: “the time delay of the control pulse and the phase of the signal from the reference generator continuously and at the desired rate so as to produce the effect of a target moving in range, azimuth and elevation along a prescribed path”; Column 4 lines 10-18: “a moving-target would produce a reflected signal, which when compared to the antenna output would be delayed in time, and which when compared with the signal from the reference generator would vary in amplitude and be in phase shifted 15 relation thereto. Thus, a moving target can be simulated by using some of the radar antenna output to produce a signal having the above described characteristics and transmitting the same to the radar set”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to further modify the method of stimulating a radar system taught in combination by Wittenberg and Zahalka to include monitoring the orientation of said onboard unit thereof and additionally using the monitored orientation to control its flight and direct the emission of radar signals as taught by Zahalka in order to maintain “a desired level” of the stimulating signal (Wittenberg paragraph [0013]). As in the method of stimulating a radar system taught by Wittenberg and Zahalka, it is within the capabilities of one of ordinary skill in the art to include monitoring the orientation of said onboard unit thereof and additionally using the monitored orientation to control its flight and direct the 


In regards of claim 19 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 1, Wittenberg further teaches the radar stimulator aircraft emits one or more signals that simulate individual radar reflection echoes from individual components of the at least one simulated radar target (Wittenberg paragraph [0013]: “When electronically implemented, the radar signal is electronically amplified to a desired level and transmitted as the return signal which is interpreted by the radar system as a calibration target having an augmented radar cross-section (individual component)”).

Regarding claim 20, Wittenberg teaches a radar stimulator aircraft configured to stimulate a radar system (Wittenberg paragraph [0001]: “a system and method for radar detection and calibration, and more particularly a radar detection and calibration system and method utilizing an unmanned air vehicle (UAV) as a calibration target”), the radar stimulator aircraft configured to: receive information at the radar stimulator aircraft for causing the radar stimulator aircraft to stimulate the radar system in a user specified manner by simulation of at least one radar target from a perspective of the radar system (Wittenberg paragraph [0014]: “The calibration device 24 is in communication with the calibration target 22 and is configured to receive signals from the position device 42 defining the actual position at a given time of the calibration target 22”), each simulated radar target being different from the radar stimulator aircraft (Wittenberg column paragraph [0015]: “process may be repeated using the signal augmentation device 44 at various levels of radar cross-section augmentation to simulate targets of various sizes and configurations, and to determine the true radar range of the radar system for such targets” - target being different from the radar simulator aircraft), monitor at the radar stimulator aircraft the a position of an onboard radar antenna thereof relative to at least one antenna of the radar system (Wittenberg paragraph [0012]: “The calibration target 22 is preferably a UAV, such as the BOEING SCAN EAGLE™, although any suitable UAV may be used. The UAV includes a control system 40 adapted to navigate the UAV, and a position device 42 adapted to provide an actual position of the UAV at any given time”); and 
based on the received information, the radar stimulator aircraft being configured to control a flight of the radar stimulator aircraft and an emission of synthetic radar echoes by the radar stimulator aircraft thereby to stimulate the radar system with the at least one simulated radar target in the user specified manner (Wittenberg paragraph [0012]: “The calibration device 24 is also in communication with the signal augmentation device 44 and is configured to select a desired level of augmentation for the electronics of the augmentation device to replicate the radar cross-sections of actual targets having greater radar cross-sections than the calibration target without augmentation. The calibration device 24 also is in communication with the radar system 26 to receive a sensed position of the calibration target 22, and is configured to detect variances between the actual position received from the position device 42 and the sensed position received from the radar system 26”). 
Wittenberg does not teach the monitored position of the onboard radar antenna and the radar stimulator aircraft is further configured to control a delay between a radar signal being received from the radar system by the onboard radar antenna and a synthetic radar echo being emitted from the onboard radar antenna to control a radial distance of the at least one simulated radar target from the perspective of the radar system.
Zahalka teaches the monitored position of the onboard radar antenna (Zahalka column 1 lines 55-68: “Radar antenna 4 is carried by a shaft 5 rotatively mounted in a. support 6 and is angularly offset from the axis of shaft 5 as indicated by lines 7 and 7' in Figure 1 wherein line 7 .represents the centerline of shaft 5 and 7' represents the energy transmitting centerline of the antenna. Thus, by rotating shaft 5, the RF energy transmitted through antenna 4 is caused to produce a conical beam pattern. Rotation of shaft 5 is accomplished by operating spin motor 8 which is suitably mounted on support 6 and mechanically connected to the shaft through suitable gearing 9. The instantaneous position of the beam of electrical energy transmitted -through antenna 4 is ascertained”) and radar stimulator aircraft is further configured to control a delay between a radar signal being received from the radar system by the onboard radar antenna and a synthetic radar echo being emitted from the onboard radar antenna to control a radial distance of the at least one simulated radar target from the perspective of the radar system (Zahalka column 3 lines 1-5: “by varying the time delay of the multivibrator, through rotation of shaft 35, the control pulses from blocking oscillator 32 may be caused to appear at any desired time after the start of the pulses of electrical energy transmitted by the radar system”; column 4 lines 15-19: “Thus, a moving target can be simulated by using some of the radar antenna output to produce a signal having the above described characteristics and transmitting the same to the radar set. Such a signal is produced by variable delay 28, amplitude modulator 40, and variable phase shifter 34, respectively”; column 4 lines 27-32: “Since the output of the amplifier 42 is a series of pulses having the same repetition rate as the output of the radar antenna, the delay of the pulses with respect to the antenna output may be varied by varying the setting of the multivibrator, thereby simulating pulses from a target changing in range”; Examiner asserts Zahalka teaches “a synthetic radar echo” at least in the section of column 5 lines 11-15 and 17-25: “A portion of the RF energy is picked up by antenna 2 of the target course generator and employed therein as previously described to produce a pulsed output that is radiated from antenna 2 and picked up by radar antenna 4 ,as simulated echo pulses” and “Then at a subsequent time, When it is desired to test the calibration of the radar system, the target course generator is again arranged adjacent radar antenna 4 as herinbefore described and is caused to generate an imaginary target moving in range azimuth and elevation along the same path as before by controlling the rotation of shafts 35 and 36 in the same manner through the operation of motor 49”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the radar stimulator aircraft taught by Wittenberg to include monitoring antenna position and controlling a delay between a radar signal being received from the radar system by the onboard radar antenna and a synthetic radar the radar stimulator aircraft).

In regards of claim 21, Wittenberg and Zahalka teach claimed invention as shown above for the claim 1, Wittenberg further teaches a non-transitory computer readable storage medium having stored thereon computer-readable instructions, which, when executed by computing apparatus, causes the computing apparatus to perform the method of claim 1 (Wittenberg paragraph [0015]: “The calibration device 24 may be a separate computing device (anticipates the non-transitory storage medium as a part) or alternatively may be integral with the radar system 26, and in either case its implementation is well within the skill of those in the art” paragraph [0017]: “In accordance with this application, the UAV is programmed (computer executable instructions) to fly in the detection zone 30, and the radar system operator uses the radar system 26 to determine a sensed position of the UAV”).
Alternatively, it is obvious for one of the ordinary skills in the art at a time the Application was filed to use a non-transitory computer readable storage medium having stored thereon computer-readable instructions, which, when executed by computing .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg in view Zahalka and further in view of Kelly.
In regards of claim 14 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 11, Wittenberg Further teaches the radar stimulator aircraft adapts a detected radar signal intensity threshold condition based on changes in its radial distance relative to said at least one antenna of the radar system (Wittenberg paragraph [0015]: “A UAV is programmed to navigate in accordance with a predetermined flight plan that takes it on a course that extends between a radar system's non-detection zones and detection. As the U AV flies the predetermined course, the system of the invention detects the position of the UAV upon the radar system detecting the UAV (signal threshold condition) at the radar system's maximum radar range, whereby the UAV's actual position (radial distance relative to said at least one antenna of the radar system) at the radar system's maximum radar range is the true radar range under existing atmospheric conditions”).
Neither Wittenberg nor Zahalka teach the radar stimulator adapts a detected radar signal intensity threshold condition for enabling determination of when an antenna pattern of the radar system is directed towards the radar stimulator.
Kelly teaches the radar stimulator adapts a detected radar signal intensity threshold condition for enabling determination of when an antenna pattern of the radar For example, in one way, a detection threshold associated with a beam can be adjusted according to the mathematical function of angle. For another example, in another way, a received signal associated with a beam can be scaled according to the mathematical function of angle. Both of these ways can achieve a detection sensitivity that is adjusted according to azimuth angle about a vehicle upon which the SOD radar is mounted”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of stimulating a radar system taught by Wittenberg in combination with Zahalka to further include adopting the signal threshold conditions for determination of when an antenna pattern of the radar system is directed towards the radar stimulator taught by Kelly in order to compare “actual and sensed position” (Wittenberg paragraph [0016]). As in the method of stimulating a radar system taught by Wittenberg in combination with Zahalka, it is within the capabilities of one of ordinary skill in the art to adopt the signal threshold conditions for determination of when an antenna pattern of the radar system is directed towards the radar stimulator with the predicted result of “change the pointing error” as needed in Zahalka (column 4 line 53).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg in view of Zahalka and further in view of Fredericks.
In regards of claim 15 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 11. 
Neither Wittenberg nor Zahalka teach the radar stimulator aircraft controls the Doppler frequency modulation of the synthetic radar echoes emitted based on the rate of change of its radial distance relative to said at least one antenna of the radar system, in order to account for Doppler effects caused by changes in radial distance between the radar stimulator aircraft and said at least one antenna of the radar system.
Fredericks teaches the radar stimulator aircraft controls the Doppler frequency modulation of the synthetic radar echoes emitted based on the rate of change of its radial distance relative to said at least one antenna of the radar system, in order to account for Doppler effects caused by changes in radial distance between the radar stimulator aircraft and said at least one antenna of the radar system (Fredericks abstract: “This device contains a means receiving a radar signal, a means for decreasing the frequency of the radar signal received, at least one means for delaying the reduced frequency radar signal, means for increasing the frequency of the delayed signal, and means of modulating the delayed signal. The modulated and delayed signal is transmitted to an antenna, from which it may be radiated to a radar detector”; column 1 lines 57-62: “object of this invention to provide a radar target which provides a delayed return wherein such delayed return can be made to appear to approach or recede incrementally at a rate coinciding with the Doppler frequency (velocity) imparted to the radar carrier frequency”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of stimulating a radar system taught by Wittenberg in combination with Zahalka to further include control of the Doppler frequency modulation of the synthetic radar echoes of Fredericks in order to facilitate .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg in view of Zahalka and further in view of Dark.
In regards of claim 17 Wittenberg and Zahalka teach the claimed invention as shown above for the claim 1, Wittenberg further teaches the signals emitted by the radar stimulator aircraft are synthetic radar echoes (Wittenberg paragraph [0013]: “the radar signal is electronically amplified to a desired level and transmitted as the return signal which is interpreted by the radar system as a calibration target having an augmented radar cross-section”)
Neither Wittenberg nor Zahalka teach the received information is indicative of a radar interference scenario and the radar signals emitted by the radar stimulator aircraft which increase the processing load on the radar system according to the radar interference scenario to be implemented.
Dark teaches the received information is indicative of a radar interference scenario and the radar signals emitted by the radar stimulator aircraft which increase the processing load on the radar system according to the radar interference scenario to be implemented (Dark abstract: “The core of the method is a software program that will dynamically provide the EA flight crew situational awareness regarding a threat emitter's coverage relative to the position of the EA aircraft and to the position of any number of protected entities (PE). The software program generates information to provide visual cues representing a Jam Acceptability Region (JAR) contour, a Jam Assessment Strobe (JAS) and text for display on a number of flexibly configurable display formats posted on display units. The JAR and JAS graphics and text will aid the EA aircrew in rapidly assessing the effectiveness of a given jamming approach (radar interference scenario)”; paragraph [0006]: “Electronic Warfare (EW) tactics employed by EA aircraft strive to direct electromagnetic energy into a threat radar receiver with sufficient power to prevent the threat radar receiver from accurately detecting or tracking (increase the processing load on the radar system) the PE. EW includes the basic concepts of Noise Jamming and Deception Jamming (radar interference scenarios)”; paragraph [0095]: “Typical displays are JARs with PE and EA positions plotted with respect to their last known or extrapolated position and a color coded Jam Assessment Strobe (JAS) indicating jamming effectiveness (information is indicative)”).
It would have been obvious for a person of the ordinary skills in the art before the effective date of the application to modify the method of stimulating a radar system taught in combination by Wittenberg and Zahalka to include indicative of a radar interference scenario of Dark in order to “the radar signal is electronically amplified to a desired level and transmitted as the return signal” (Wittenberg paragraph [0013]). As in Wittenberg and Zahalka, it is within the capabilities of one of ordinary skill in the art to receive the information indicative of the interference scenario and the radar signals emitted by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shani et al. U.S. Patent 8049656B2 teaches an RF decoy and method for deceiving radar-based missiles;
Fredericks et al. U.S. Patent 6492939B1 teaches a phase coherent optically delayed radar target;
Kaiser et al. U.S. Patent 6067041A teaches a moving target simulator;
Otoide et al. U.S. Patent 5518400A teaches a portable radar target simulator;
Vencel et al. U.S. Patent 5457463A teaches a radar return signal simulator;
Fey et al. U.S. Patent 5431568A teaches a radar target generator;
Cronyn U.S. Patent 5223840A teaches a low cost radar target simulator for remote radar testing;
Cronyn U.S. Patent 6710737B1 teaches a calibrator for radar target simulator;
Lilly U.S. Patent 6128589A teaches a method and apparatus for modelling a system which includes the transmission and reception of signals;
Newberg et al. U.S. Patent Application Publication 2006/0267832A1 teaches an arbitrary radar target synthesizer (ARTS);
Sharawi U.S. Patent Application Publication 2016/0088498A1 teaches an unmanned aerial vehicle for antenna radiation characterization;
Harrison U.S. Patent 5990824A teaches ground based pulse radar system and method providing high clutter rejection and reliable moving target indication with extended range for airport traffic control and other applications;
Haghighi et al. U.S. Patent 9575161B1 teaches system for generating virtual radar signatures;
Emeljanov et al. Russian Patent RU-2337376C1 teaches a simulator of mobile radar target;
Chester-Parsons Great Britain Patent GB-2491963A teaches communicating a simulated radar signal from a radar signal generator to a radar sensing device.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648